In re American Tobacco Co. et al.; Brown & Williamson Tobacco Corp.; R.J. Reynolds Tobacco Co.; Lorillard Tobacco Co.; Philip Morris Incorporated; Tobacco Institute Inc.; — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. K, No. 96-8461; to the Court of Appeal, Fourth Circuit, No. 2001-C-1372.
*288Granted in part; Denied in part. See order.
ORDER
IT IS ORDERED that the application be granted as to the Assignment of Error addressing the trial court’s rulings on defendants’ challenges for cause with regard to those prospective jurors who have immediate family members who are prospective class members. In all other respects the application is denied. The clerk of court is directed to schedule the case for expedited briefing and oral argument on Wednesday September 12, 2001, at 9:30 a.m.
IT IS FURTHER ORDERED that commencement of trial in this matter be stayed pending further orders of this court. However, this order shall not preclude the trial court from considering and disposing of any pending pre-trial motions.
/s/ Pascal F. Calogero, Jr. JUSTICE, SUPREME COURT OF LOUISIANA